                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


JODI R. HEINE,

                   Plaintiff,

      v.                                            Case No. 18-cv-1457-pp

NANCY A. BERRYHILL,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 3)


      On September 18, 2018, the plaintiff filed a complaint seeking judicial

review of a final administrative decision denying her claim for disability

insurance benefits under the Social Security Act. Dkt. No. 1. The plaintiff also

filed a motion for leave to proceed without prepayment of the filing fee. Dkt. No.

3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff has the ability to pay the filing fee, and if

not, it must determine whether the lawsuit is frivolous. 28 U.S.C. §§1915(a)

and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, not married and has no dependents. Dkt. No. 3 at 1.

She lists her income as $100 per month, and she states that the source of that


                                          1
income is her parents. Id. at 2. The plaintiff reports grocery expenses of $194

per months, which she says are covered by her electronic benefits transfer

card, and medical expenses, which she says are covered by Badger Care. Id.

She reports that she spends the $100 per month she receives from her parents

on “gas, clothes, toiletries, misc.” Id. at 3. The plaintiff owns a 2011 Ford

Fusion worth approximately $4,900, but has no money in a checking, savings

or similar account. Id. She owns one share in Ford Motor Company, which she

values at $10.00. Id. at 4. The court concludes from this information that the

plaintiff has demonstrated that she cannot pay the $350 filing fee and $50

administrative fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint states that she is disabled and that the

conclusions and findings of fact underlying the defendant’s decision to deny

benefits to the plaintiff are not supported by substantial evidence and are

contrary to federal laws and regulations. Dkt. No. 1 at 2. At this early stage in

                                          2
the case, and based on the information in the plaintiff’s complaint, the court

concludes that there may be a basis in law or in fact for the plaintiff’s appeal of

the Commissioner’s decision, and that the appeal may have merit, as defined

by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

paying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 2nd day of October, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                         3
